     Case 1:20-cv-00687-GLS-DJS Document 7-23 Filed 06/22/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

Association of Jewish Camp Operators,               )
                                                    )
Samuel Werzberger, MD, FAAP,                        )
                                                    )
Ariela Orkaby, MD, MPH,                             )
                                                    )
Beth Statfeld,                                      )
                                                    )
Gail Zahtz,                                         )
                                                    )
                 Plaintiffs,                        )
                                                    )
       v.                                           )     Case No. 1:20-CV-0687 (GLS-DJS)
                                                    )
Andrew M. Cuomo, Governor of the                    )
State of New York, in his official capacity,        )
                                                    )
                                                    )
                 Defendant.                         )
                                                    )

                               DECLARATION OF GAIL ZAHTZ

       Pursuant to 28 U.S.C. § 1746, I, Gail Zahtz, hereby declare as follows:

      1.         I am a New York resident and a healthcare worker who coordinates chronic disease

management for patients who must obtain at-home care, including those who have to do so because

of the COVID-19 pandemic.

      2.         I am a sincere practitioner of Judaism. I am a single mother of two daughters, ages

13 and 14, that I wish to send to Jewish overnight camp this summer. In previous summers, I have

sent my children to Jewish overnight camps in New York because I believe the immersive

experience offered by the overnight camps is essential to developing and strengthening my

children’s educational and religious growth.
      Case 1:20-cv-00687-GLS-DJS Document 7-23 Filed 06/22/20 Page 2 of 3




      3.       I have sent my children to overnight camps in New York because overnight camps

provide my children a unique opportunity to engage in and learn about Jewish customs and

practices consistently for weeks, as part of a community that is removed from outside influences.

      4.       At Jewish overnight camps, my children not only have the opportunity to connect

and build relationships with other members of the Jewish community, but also to grow their own

religious understanding of the world and the Jewish way of life, fostering a sense of religious

identity and instilling traditional Jewish values.

      5.       I believe the unique, 24/7 environment offered by overnight camps is vital to

developing the Jewish religious and cultural values that bind my children to the Jewish community

and the Jewish faith.

      6.       Jewish camping is thus an essential component of the religious upbringing I wish

for my children.

      7.       As a healthcare employee and a single mother of two children, I am aware of the

tremendous negative impact that the State’s restrictions have on the interpersonal, emotional, and

spiritual growth of children. If the State does not allow my children to attend overnight camps, I

believe their risk of being exposed to COVID-19 will be much greater in their current community

than if they were at a Jewish overnight camp, essentially quarantined from the outside world.

      8.       For the reasons discussed above, I wish to send my two daughters to Jewish

overnight camps in New York this summer, but Defendant’s restrictions render such conduct

illegal and subject to penalty, thus prohibiting me from acting on my sincerely held religious

beliefs and denying my right to direct the religious education and upbringing of my children.




                                                 -2-
      Case 1:20-cv-00687-GLS-DJS Document 7-23 Filed 06/22/20 Page 3 of 3




      9.       If the State’s absolute ban on overnight camps is lifted, it is my intention to send

my two daughters to Jewish overnight camps in New York that have implemented the health and

safety measures designed to curb the transmission of COVID-19 among children at the camps.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 21, 2020.




                                              Gail Zahtz




                                                 -3-
